DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa et al. U.S. PGPub 2007/0078553.
Regarding claims 1 and 14, Miwa discloses a parameter design assistance device, comprising: storage that stores therein a recipe (e.g. information for the operation/predetermined process with process steps) for controlling a substrate processing device; and a controller (e.g. Fig. 1, #3) configured to acquire one or more level values for each of control factors (e.g. design parameters) (e.g. pg. 6-7, ¶102-110; Fig. 1, 3 and 5), wherein the level values indicate conditions according to which the substrate processing device is to process a substrate (e.g. pg. 6-7, ¶102-110; Fig. 1, 3 and 5), and the controller generates, through statistical technique (e.g. experimental design/Taguchi method), combination information representing combinations of the level values acquired (e.g. pg. 2, ¶14-18; pg. 6-7, ¶102-110; pg. 12-13, ¶174-178; pg. 15-16, ¶200-213; Fig. 1, 3 and 5), creates an evaluation recipe (e.g. via changed evaluation values) for each of the combinations of the level values based on the recipe and the combination information (e.g. pg. 2, ¶14-18; pg. 6-7, ¶102-110; pg. 12-13, ¶174-178; pg. 15-16, ¶200-
 	Regarding claims 2 and 15, Miwa discloses the parameter design assistance device according to claim 1, wherein the statistical technique is a Taguchi method or an experimental design method (e.g. pg. 2, ¶14-18; pg. 6-7, ¶102-110; pg. 12-13, ¶174-178; pg. 15-16, ¶200-213; Fig. 1, 3 and 5). 
 	Regarding claims 3 and 16, Miwa discloses the parameter design assistance device according to claim 2, wherein the controller allocates the level values acquired to an orthogonal array to generate the combination information (e.g. pg. 2, ¶14-18; pg. 6-7, ¶102-110; pg. 12-13, ¶174-178; pg. 15-16, ¶200-213; Fig. 1, 3 and 5). 
 	Regarding claims 4 and 17, Miwa discloses the parameter design assistance device according to claim 1, comprising an input section that allows an operator to operate, wherein the input section allows the operator to enter the control factors to be registered therein (e.g. pg. 6-7, ¶102-110; Fig. 1, 3 and 5). 
 	Regarding claims 5 and 18, Miwa discloses the parameter design assistance device according to claim 1, wherein the controller operates the substrate processing device based on a corresponding evaluation recipe for each of the combinations of the level values (e.g. pg. 2, ¶14-18; pg. 6-7, ¶102-110; pg. 12-13, ¶174-178; pg. 15-16, ¶200-213; Fig. 1, 3 and 5). 

Relevant Prior Art
Willis U.S. PGPub 2006/0079983 appears to disclose a controller that generates through statistical technique (e.g. design of experiment), combination information representing combinations of the level values (e.g. process step parameters) acquired (e.g. pg. 6, ¶80; pg. 9, ¶137), creates an evaluation recipe .

Allowable Subject Matter
Claims 6-13 and 16-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






CK
September 11, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116